

117 HR 2462 IH: Abandoned Mine Land Reclamation Fee Reauthorization Act of 2021
U.S. House of Representatives
2021-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2462IN THE HOUSE OF REPRESENTATIVESApril 13, 2021Ms. Cheney (for herself, Mr. Johnson of Ohio, and Mrs. Miller of West Virginia) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Surface Mining Control and Reclamation Act of 1977 to make modifications to the Abandoned Mine Reclamation Fund, and for other purposes.1.Short titleThis Act may be cited as the Abandoned Mine Land Reclamation Fee Reauthorization Act of 2021.2.Amounts distributed from Abandoned Mine Reclamation FundSection 401(f)(2) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1231(f)(2)) is amended—(1)in subparagraph (A)—(A)in the subparagraph heading, by striking 2022 and inserting 2037; and(B)in the matter preceding clause (i), by striking 2022 and inserting 2037; and(2)in subparagraph (B)—(A)in the subparagraph heading, by striking 2023 and inserting 2038;(B)by striking 2023 and inserting 2038; and(C)by striking 2022 and inserting 2037.3.Reclamation fee(a)AmountSection 402(a) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(a)) is amended—(1)by striking 28 cents and inserting 16.8 cents;(2) by striking 12 cents and inserting 7.2 cents; and(3)by striking 8 cents and inserting 4.8 cents.(b)DurationSection 402(b) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(b)) is amended by striking September 30, 2021 and inserting September 30, 2028. 4.Applicability of certain transfer requirement to payments to States and Indian tribesSection 402(i)(3) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(i)(3)) is amended by adding at the end the following:(C)ApplicationSubparagraph (B) shall not apply to transfers to the Secretary of the Interior for distribution to States and Indian tribes under paragraph (2).. 5.State memoranda of understanding for remediation of mine drainage; community reclaimer partnerships(a)State memoranda of understanding for certain remediation of mine drainageSection 405 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1235) is amended by adding at the end the following:(m)State memoranda of understanding for remediation of mine drainage(1)Authorization(A)In generalSubject to the approval of the Secretary and the Administrator of the Environmental Protection Agency (referred to in this subsection as the Administrator) under paragraph (4), a State with an approved State Reclamation Plan may enter into a memorandum of understanding with a relevant State or Federal agency to remediate lands and water eligible for reclamation or drainage abatement expenditures under this title.(B)UpdatesA memorandum of understanding entered into pursuant to subparagraph (A) may be updated as necessary and resubmitted for approval under paragraph (4).(2)Memoranda of understanding requirementsA memorandum of understanding entered into pursuant to paragraph (1)(A) shall establish a strategy to address water pollution resulting from mine drainage lands and waters eligible for reclamation or drainage abatement expenditures under this title. Such strategy shall include specific procedures for—(A)ensuring that activities carried out to address mine drainage will result in improved water quality;(B)monitoring, sampling, and reporting of collected information as necessary to achieve the condition required under clause (i);(C)operating and maintaining treatment systems as necessary to achieve the condition required under clause (i); and(D)such other matters as the parties to such memorandum of understanding determine appropriate.(3)Public review and comment(A)In generalBefore submitting a memorandum of understanding to the Secretary and the Administrator for approval in accordance with paragraph (4), a State shall—(i)invite interested members of the public to comment on the proposed memorandum of understanding; and(ii)hold not less than 1 public meeting concerning the memorandum of understanding in a location reasonably accessible to persons who may be affected by implementation of the memorandum of understanding.(B)Notice of meetingNot later than 15 days before the date of a meeting under subparagraph (A)(ii) the State shall publish notice of the meeting in a local newspaper of general circulation, on the internet, and by any other means the Secretary and Administrator determine appropriate.(4)Submission and approval(A)In generalBefore entering into a memorandum of understanding pursuant to paragraph (1)(A), a State shall submit the memorandum of understanding to the Secretary and the Administrator for approval.(B)DeadlineNot later than 120 days after the date on which a State submits the memorandum of understanding for approval under subparagraph (A), the Secretary and the Administrator shall approve or disapprove the memorandum of understanding. (C)RequirementThe Secretary and the Administrator shall approve a memorandum of understanding under this paragraph if the Secretary and Administrator find that the memorandum of understanding will facilitate carrying out additional activities to improve water quality under the approved State Reclamation Plan of the State.(5)Treatment as part of State planA memorandum of understanding that is approved by the Secretary and the Administrator under this subsection shall be considered to be part of the approved State Reclamation Plan of the State..(b)Community reclaimer partnershipsSection 405 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1235) is further amended by adding at the end the following: (n)Community Reclaimer partnerships(1)Definition of community reclaimerIn this subsection, the term community reclaimer means any person that—(A)seeks to voluntarily assist a State with a reclamation project under this section;(B)did not participate in any way in—(i)the creation of site conditions at the project site; or(ii) activities that caused any land or waters at the project site to become eligible for reclamation or drainage abatement expenditures under section 404;(C)is not a past or current owner or operator of any site with ongoing reclamation obligations; and(D)is not subject to any outstanding violations listed pursuant to section 510(c).(2)Authorization of community reclaimer projectsThe Secretary may authorize a community reclaimer to carry out a reclamation project under this section for which a request for approval submitted by the State under paragraph (3) has been approved by the Secretary in accordance with paragraph (4).(3)Reclamation project submission(A)In generalA State may submit to the Secretary a request to authorize a community reclaimer to carry out a reclamation project under this section in the State.(B)RequirementsA request submitted under subparagraph (A) shall include—(i)a description of the reclamation project, including any engineering plans approved by a registered qualified professional engineer;(ii)a description of each reclamation project site, including, if relevant, the nature and extent of pollution resulting from mine drainage from such site;(iii)identification of the past and current owners and operators of each reclamation project site;(iv)an agreement between the State and the community reclaimer to carry out the reclamation project;(v)a determination by the State that the reclamation project will facilitate the activities of the State Reclamation Plan;(vi)sufficient information to determine whether the community reclaimer has the technical capability and expertise to successfully carry out the reclamation project;(vii)a cost estimate for the reclamation project;(viii)evidence that the community reclaimer has sufficient financial resources to ensure the completion of the reclamation project (including any operation or maintenance costs);(ix)a schedule for completion of the reclamation project;(x)an agreement between the community reclaimer and the owner of the affected site governing access to such site;(xi)sufficient information to demonstrate that the community reclaimer meets the requirements of paragraph (1); (xii)a contingency plan designed to be used in response to unplanned adverse events including emergency actions, response, and notifications; and(xiii)an agreement by the State that, before the initiation of the reclamation project, the State shall—(I) provide notice to adjacent and downstream landowners and the public; and(II)hold a public meeting near the affected site.(4)Project ApprovalNot later than 120 days after the date on which the Secretary receives a request submitted under paragraph (3)(A), the Secretary shall approve such request if the Secretary determines that—(A)the request complies with the submission requirements of paragraph (3)(B);(B)the reclamation project—(i)will be carried out by a community reclaimer or an approved for such purpose by an appropriate State agency subcontractor of the community reclaimer;(ii)will be carried out on lands or waters inventoried under section 403(c);(iii)in the case of a reclamation project that remediates mine drainage, is consistent with an approved State memorandum of understanding under subsection (m); and(iv)does not require a permit under title V; and(C)the State that submitted the request—(i)has entered into an agreement with the community reclaimer that, except with respect to costs or damages resulting from gross negligence or intentional misconduct, such State shall assume responsibility for any costs or damages resulting from the conduct of the community reclaimer in carrying out the reclamation project;(ii)has the necessary legal authority to carry out the reclamation project;(iii)will obtain all authorizations, permits, licenses, and other approvals required by law to ensure completion of the reclamation project; and(iv)has sufficient financial resources to ensure completion of the reclamation project, including any necessary operation and maintenance costs (including costs associated with emergency actions covered by a contingency plan under paragraph (3)(B)(xii))..(c)Clarifying State liability for mine drainage projectsSection 413(d) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1242(d)) is amended, in the second sentence, by striking Act. and inserting Act, unless that control or treatment will be carried out in accordance with a State memorandum of understanding approved under section 405(m)..(d)Conforming amendmentsSection 405(f) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1235(f)) is amended—(1)in paragraph (6), by striking and after the semicolon;(2)in paragraph (7), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(8)a list of reclamation projects with respect to which such State has submitted a request under subsection (n)(3)..6.Additional grants from Abandoned Mine Reclamation Fund(a)Additional grants for priority 1 and priority 2 sites(1)In generalTitle IV of the Surface Mining Control and Reclamation Act of 1977 is amended by inserting after section 415 (30 U.S.C. 1244) the following:416.Additional grants for priority 1 and priority 2 sites(a)Definition of eligible State or Indian tribeIn this section, the term eligible State or Indian tribe means a State or Indian tribe—(1)with an approved State Reclamation Plan under section 405; and(2) that is not certified under section 411(a).(b)Additional grantsOf amounts in the fund that are not otherwise appropriated, $140,000,000 shall be made available to the Secretary, for each of fiscal years 2022 through 2037, to make grants to eligible States and Indian tribes to carry out reclamation projects to achieve the priorities described in paragraphs (1) and (2) of section 403(a).(c)RequirementIn making grants under subsection (b) to eligible States and Indian tribes, the Secretary shall allocate the grants to those eligible States and Indian tribes based on the amount of coal historically produced in the State or from the Indian lands concerned before August 3, 1977, according to the formula described in section 402(g)(5)..(2)Conforming amendmentThe table of contents of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201) is amended by adding after the item relating to section 414 the following:Sec. 415. Remining incentives. Sec. 416. Additional grants for priority 1 and priority 2 sites.. (b)Conforming amendments(1)Section 401 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1231) is further amended—(A)in subsection (c)—(i)in paragraph (10), by striking and at the end;(ii)by redesignating paragraph (11) as paragraph (12); and(iii)by inserting after paragraph (10) the following:(11)to make additional grants under section 416; and; and(B)in subsection (d)(3), by inserting and section 416 before the period at the end; and(2)Section 402(g) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(g)) is amended—(A)in paragraph (1), in the matter preceding subparagraph (A), by inserting and section 416 after subsection (h); and(B)in paragraph (3), by adding at the end the following:(F)For the purpose of section 416..7.Increased revenue sharing with coal-producing StatesSection 35(a) of the Mineral Leasing Act (30 U.S.C. 191(a)) is amended, in the first sentence, by striking 50 per centum thereof and inserting 50 percent of the amount received, or in the case of any amount received from coal leases, 60 percent of the amount received,. 8.Sequestration provisions(a)Exemption of payments to states and indian tribes from the abandoned mine reclamation fund from sequestration(1)In generalSection 255(g)(1)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 905(g)(1)(A)) is amended by inserting after Payments to Social Security Trust Funds (28–0404–0–1–651). the following:Payments to States and Indian Tribes from the Abandoned Mine Reclamation Fund and payments to States and Indian Tribes under section 402(i)(2) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(i)(2)) (12–50q5–0–2–999).. (2)ApplicabilityThe amendment made by paragraph (1) shall apply to any sequestration order issued under the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.) on or after the date of enactment of this Act.(b)Payment from withheld amounts(1)In generalFrom amounts withheld pursuant to section 251A of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a) from payments to States and Indian tribes under section 402(g) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(g)) during fiscal years 2013 through 2020, the Secretary of the Interior shall distribute for fiscal year 2021 to each State and each Indian tribe from which the amounts were withheld an amount equal to the total amount so withheld from the State or Indian tribe.(2)UseAmounts distributed under paragraph (1) may be used by a State or Indian tribe only for the purposes authorized by section 402(g) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(g)). 9.Department of the Interior study and report on technological innovations for use in the abandoned mine land reclamation program(a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of the Interior shall complete a study of technologies for use in carrying out abandoned mine reclamation activities under title IV of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1231 et seq.) that would improve reclamation and reduce costs of such reclamation, including the application of technical innovations in the technology development and transfer program of the Office of Surface Mining Reclamation and Enforcement, including—(1) geomorphic reclamation;(2)drone technology; and(3)other technologies that would—(A)improve overall reclamation;(B)reduce costs of reclamation; and (C)improve safety. (b)ReportAs soon as practicable after completing the study under subsection (a), the Secretary of the Interior shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report describing the results of the study that includes recommendations for areas of improvement identified under the study.10.Department of the Interior study and report to strengthen oversight of the abandoned mine land reclamation program(a)Study and report(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of the Interior shall complete a study—(A)to identify potential cost reductions in abandoned mine reclamation activities carried out under title IV of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1231 et seq.); and(B)to determine the ratio of overhead spending in the administration of such activities to spending on reclamation activities under such title.(2)ReportAs soon as practicable after completing the study under paragraph (1), the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report describing the results of the study that includes recommendations for areas of improvement identified under the study. (b)Annual Office of Surface Mining Reclamation and Enforcement reportThe Secretary shall require the Director of the Office of Surface Mining Reclamation and Enforcement to publish annual reports on the efficacy of the Abandoned Mine Land Reclamation Economic Development Pilot Program (also known as the AML Pilot), including a detailed accounting of all projects funded and completed using funding made available for such program under the heading Department of the Interior — Office of Surface Mining Reclamation — Abandoned mine reclamation fund in the division relating to appropriations for the Departments of the Interior, Environment, and related agencies in each of the following Acts:(1)The Consolidated Appropriations Act, 2016 (Public Law 114–113; 129 Stat. 2536).(2)The Consolidated Appropriations Act, 2017 (Public Law 115–31; 131 Stat. 446).(3)The Consolidated Appropriations Act, 2018 (Public Law 115–141; 132 Stat 646).(4)The Consolidated Appropriations Act, 2019 (Public Law 116–6; 133 Stat. 217).(5)The Further Consolidated Appropriations Act, 2020 (Public Law 116–94; 133 Stat. 2698).(6)The Consolidated Appropriations Act, 2021 (Public Law 116–260).(7)any future Act providing appropriations for the Department of the Interior, Environment, and related agencies.